Citation Nr: 9923749	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  94-32 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
prior to April 29, 1996, for traumatic arthritis, right ankle 
S/P lateral reconstruction and split thickness skin graft.

2.  Entitlement to an evaluation in excess of 20 percent as 
of April 29, 1996, for traumatic arthritis, right ankle S/P 
lateral reconstruction and split thickness skin graft.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Roanoke, Virginia (RO) which continued a 10 percent 
evaluation assigned the veteran's right ankle disability.  In 
May 1996, the RO increased the evaluation assigned to 20 
percent effective April 29, 1996, the date of the veteran's 
VA examination.

In May 1999, the veteran testified at a Central Office 
hearing before the undersigned member of the Board.  During 
the hearing the veteran's representative asked that the Board 
consider 38 C.F.R. § 4.71a, Diagnostic Code 5270 (1998) and 
increase the veteran's present 20 percent evaluation to 30 
percent.  In addition, the veteran's representative indicated 
that the veteran would be filing a notice of disagreement to 
a June 1998 rating decision which granted service connection 
and assigned a 10 percent evaluation for low back condition 
as secondary to the service connected disability of avascular 
necrosis, left hip.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to April 29, 1996, the veteran's traumatic 
arthritis, right ankle S/P lateral reconstruction and split 
thickness skin graft right ankle was manifested by complaints 
of pain with clinical findings of dorsiflexion to 12 degrees, 
and plantar flexion to 27 degrees, with no findings of 
ankylosis.

3.  As of April 29, 1996, the veteran's traumatic arthritis, 
right ankle S/P lateral reconstruction and split thickness 
skin graft is manifested by complaints of pain with clinical 
findings of dorsiflexion to 0 degrees and plantar flexion to 
18 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior 
to April 29, 1996, for traumatic arthritis, right ankle S/P 
lateral reconstruction and split thickness skin graft have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5010-5270, 5271 (1998).

2.  The criteria for a rating of 30 percent as of April 29, 
1996, for traumatic arthritis, right ankle S/P lateral 
reconstruction and split thickness skin graft have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5270, 5271 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, the Board finds that the veteran's claim is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A claim that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 
Vet.App. 337, 381 (1994); Procelle v. Derwinski, 2 Vet.App. 
629, 632 (1992).  The Board also is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist as required under 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In addition to applying schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, the VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness, to the extent that 
any such symptoms are supported by adequate pathology.  See 
DeLuca v. Brown, 8 Vet.App. 202, 204-06 (1995). 

The veteran contends that the evaluations assigned since May 
1993 for his right ankle disability, which resulted from an 
ankle injury in service, do not adequately reflect the 
severity of his ankle symptomatology.  

I.  Evaluation in excess of 10 percent prior to April 29, 
1996

By a rating decision dated July 1987, the veteran was granted 
service connection for traumatic arthritis of the right ankle 
and assigned a 10 percent evaluation, pursuant to Diagnostic 
Code 5010-5271.  This evaluation was reduced to 0 percent 
(noncompensable) by a rating decision dated February 1991.  
Due to hospitalizations the veteran was granted a temporary 
total evaluation from October 29, 1992 to May 31, 1993, and a 
10 percent evaluation thereafter under Diagnostic Codes 5010-
5271.  

A VA examination conducted in July 1990 showed: no scars or 
deformities of the feet or ankles bilaterally; no swelling, 
edema, atrophy, rigidity, tenderness, or spasms; full range 
of motion and equal range of motion for both ankles; minimal 
palpable crepitation of right ankle joint during range of 
motion; veteran was able to walk on toes and heels.

A VA radiology report dated August 1992 showed ankle effusion 
with swelling and indistinctness of the peroneus brevis 
tendon, consider tendonous disruption.  VA hospitalization 
and treatment records show that in October 1992, the veteran 
underwent a right ankle reconstruction for lateral 
instability and his postoperative course was complicated by 
persistent serous drainage from the wound which required 
irrigation and debridement of the right ankle wound in 
December 1992.  In January 1993, the veteran underwent a 
split thickness graft to the right lateral malleolar wound.  
Drainage recurred in February 1993 at which time antibiotics 
and dressing changes were instituted and in April 1993 the 
veteran was again hospitalized by the VA due to increased 
swelling and drainage.  

VA outpatient treatment records indicated that the veteran 
was seen in May 1993, at which time he denied any pain or 
drainage and had no trouble with his ankle.  He was referred 
to physical therapy in July 1993 and upon examination the 
right ankle showed minimal edema, strength was equal 
bilaterally, range of motion of the right ankle was slightly 
reduced from that of the left, and sensation was shown to be 
intact.  The veteran required no assistance with ambulation.

The veteran was afforded a VA examination in June 1994 which 
showed a missing medial malleolus, but otherwise no 
abnormalities or deformities.  The veteran walked with a very 
minor gait when he was barefoot and there were no secondary 
skin or vascular changes.  Range of motion of the right ankle 
was plantar flexion to 27 degrees, dorsiflexion to 12 
degrees, inversion was to 16 degrees, and eversion was to 14 
degrees.  The diagnosis was a history of arthritis of the 
right ankle, clinical finding of reduced range of motion and 
radiographic evidence of osteoarthritic change with marginal 
spurring.

The RO has rated the veteran's traumatic arthritis, right 
ankle, S/P lateral reconstruction with wound infection and 
split thickness skin graft under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5271.  Under this code a 10 percent 
evaluation is warranted for moderate limitation of motion and 
a 20 percent evaluation is warranted for marked limitation of 
motion.

The normal range of dorsiflexion in an ankle is from 0 
degrees to 20 degrees, while normal plantar flexion is from 0 
degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  Because 
the veteran's dorsiflexion according to the June 1994 VA 
examination showed plantar flexion to 27 degrees and 
dorsiflexion to 12 degrees, the Board concludes that his 
right ankle disability more nearly approximated moderate 
limitation of motion prior to April 29, 1996.  Therefore, 
applying the provisions of 38 C.F.R. § 4.7, the Board finds 
that a 10 percent evaluation is warranted for the veteran's 
right ankle disability under Diagnostic Code 5271 prior to 
April 29, 1996.  A 20 percent evaluation is not warranted 
under Diagnostic Code 5271 because there is no evidence that 
the veteran had marked limitation of motion.

The Board has also considered Diagnostic Code 5270.  However, 
as the veteran was not found to have ankylosis of the ankle a 
separate disability rating in excess of 20 percent is not 
warranted.  

The veteran's right ankle disability also includes complaints 
of pain.  The United States Court of Appeals for Veterans 
Claims (Court) has held that when a diagnostic code provides 
for compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also be 
considered.  See DeLuca, 8 Vet. App. at 206.  However, while 
the veteran complains of pain, the Board does not find that 
such pain has resulted in functional disability in excess of 
that contemplated in the 10 percent evaluation assigned in 
the rating decision on the basis of limitation of motion.  
The Board finds that the moderate limitation of motion 
attributed to the veteran's ankle disability necessarily 
includes the pain associated with such a degree of 
limitation.  Hence, the Board does not find that a higher 
disability evaluation is warranted for the veteran's 
arthritis of the right ankle on the basis of functional 
disability.

In reaching this decision, the Board has considered the 
benefit of the doubt rule; however, as the preponderance of 
the evidence is against the appellant's claim, such rule is 
not for application in this case.  38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

II. Evaluation in excess of 20 percent as of April 29, 1996

Based on a VA examination in April 1996, the RO assigned a 20 
percent evaluation for the veteran's right ankle disability, 
effective the date of the VA examination.

In the April 1996 VA examination the veteran reported that 
his right ankle stays stiff, aches, and occasionally swells.  
He can walk approximately 200-300 yards before his ankle 
hurts severely.  The examination showed: that the veteran was 
unable to walk on his toes and left side; his right leg was 
49 cm and the right was 4 cm; his right ankle has no medial 
malleolus; there is marked loss of motion of the right ankle; 
dorsiflexion was to 0 degrees, plantar flexion to 18 degrees, 
but inversion and eversion was almost negligible.  X-rays 
showed operative changes about the right ankle associated 
with mild degenerative changes.

As noted above, the veteran's 20 percent evaluation is the 
maximum disability rating available under Diagnostic Code 
5271.  During the veteran's Central Office hearing in May 
1999, the veteran's representative asked the Board to 
consider a higher evaluation under Diagnostic Code 5270.  A 
30 percent evaluation under Diagnostic Code 5270 is assigned 
when there is ankylosis of the ankle in plantar flexion, 
between 30 degrees and 40 degrees, or in dorsiflexion, 
between 0 degrees and 10 degrees.  A 40 percent evaluation is 
warranted when there is ankylosis in plantar flexion at more 
than 40 degrees, or in dorsiflexion at more than 10 degrees 
or with abduction, adduction, inversion or eversion 
deformity.  Although the current medical evidence does not 
show ankylosis of the right ankle, he does exhibit that 
degree of overall impairment contemplated by a 30 percent 
evaluation under Diagnostic Code 5270 as of April 29, 1996.  
Dorsiflexion is the most important movement of the ankle.  
Additionally, he has practically no movement in eversion or 
inversion, and plantar flexion is significantly reduced.  
Dysfunction of the ankle is plainly evident.  However there 
is no clinical evidence that the veteran's disability 
approximates that of a 40 percent evaluation under Diagnostic 
Code 5270 as there is no ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, adduction, inversion or 
eversion deformity.

In light of the above, the Board concludes that the schedular 
criteria for an evaluation of 30 percent as of April 29, 
1996, for traumatic arthritis, right ankle S/P lateral 
reconstruction and split thickness skin graft have been met.  
The veteran has not asserted, and the evidence does not show, 
that his ankle disability has necessitated frequent periods 
of hospitalization or caused marked interference with 
employment (beyond that contemplated by the assigned 
evaluation).  As such, it does not appear that the 
application of the regular schedular standards have been 
rendered impractical under 38 C.F.R. § 3.321(b)(1).  


ORDER

An evaluation in excess of 10 percent prior to April 29, 
1996, for traumatic arthritis, right ankle S/P lateral 
reconstruction and split thickness skin graft is denied.

An evaluation of 30 percent as of April 29, 1996, for 
traumatic arthritis, right ankle S/P lateral reconstruction 
and split thickness skin graft is granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

